Citation Nr: 1235395	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The Veteran died in November 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case was originally processed by the RO in Jackson, Mississippi, pursuant to VA's program of centralizing of all claims involving exposure to ionizing radiation.  Jurisdiction of this case has since been transferred to the RO in Louisville, Kentucky.

In April 2010, the appellant requested a hearing before the Board; she withdrew this request in writing in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  
She contends that the Veteran was exposed to Agent Orange and ionizing radiation during his military service, and that this exposure caused or significantly contributed to his death.

The Veteran's death certificate indicates that he died in November 2006, at the age of 65.  The death certificate recorded his immediate cause of death as perforated duodenum, due to or as a consequence of respiratory failure, lung cancer, black lung, and diabetes.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Additional pertinent post service medical treatment records are available in this matter.  The Veteran's death certificate indicates that he was inpatient at the Pikesville Medical Center at the time of his death.  These terminal hospitalization records do not appear in the claims folder.  In addition, the claims folder does not contain any treatment records relating to the Veteran for the final two years of his life.  The RO must, with the necessary assistance of the appellant, attempt to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  Ask the appellant to identify all VA and non-VA medical providers who treated the Veteran for his perforated duodenum, respiratory failure, lung cancer, black lung, and diabetes since his discharge from military service in March 1966.  The RO must specifically request a release to obtain the Veteran's terminal hospitalization records from the Pikesville Medical Center.  

All attempts to secure this evidence must be documented in the claims file by the RO, and the appellant must be notified of any failure to obtain identified evidence.

2.  Once the above actions have been completed, the RO must readjudicate the appellant's claim on appeal, taking into consideration all newly acquired evidence since the March 2010 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, which must address all of the evidence of record since this issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

